UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 7, 2011 GERBER SCIENTIFIC, INC. (Exact name of Registrant as specified in its charter) CONNECTICUT 001-05865 06-0640743 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (860) 644-1551 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure As previously reported, on December 31, 2010, Gerber Scientific International, Inc. (the “Seller”), a wholly-owned subsidiary of Gerber Scientific, Inc. (the “Company”), completed the sale of substantially all of the Seller’s assets, rights and interests primarily or solely related to the Seller’s ophthalmic lens processing unit, Gerber Coburn. The following table presents unaudited condensed consolidated statements of operations for the fiscal 2011 periods indicated, as adjusted for previously announced discontinued operations of Gerber Coburn. For the Fiscal Quarters Ended For the Six Months Ended In thousands except per share data July 31, 2010 October 31, 2010 October 31, 2010 Revenue: Product sales $ $ $ Service sales Cost of Sales: Cost of products sold Cost of services sold Gross profit Selling, general and administrative expenses Research and development Restructuring and other expenses Operating income Other income (expense), net ) 98 Interest expense ) ) ) Income from continuing operations before income taxes Income tax expense (benefit) Income from continuing operations Gain (Loss) from discontinued operations, net of taxes ) ) Net income (loss) $ $ ) ) Basic earnings (loss) per common share: Continuing operations $ $ $ Discontinued operations $ $ ) $ ) Basic earnings per common share $ $ ) $ ) Diluted earnings (loss) per common share: Continuing operations $ $ $ Discontinued operations $ $ ) $ ) Diluted earnings per common share $ $ ) $ ) The following table presents unaudited condensed consolidated statements of operations for the fiscal periods indicated, as adjusted for previously announced discontinued operations of Gerber Coburn. For the Fiscal Quarters Ended For the Fiscal Year Ended In thousands except per share data July 31, 2009 October 31, 2009 January 31, 2010 April 30, 2010 April 30, 2010 Revenue: Product sales $ Service sales Cost of Sales: Cost of products sold Cost of services sold Gross profit Selling, general and administrative expenses Research and development Restructuring and other expenses Operating income (loss) ) Other income (expense), net ) Interest expense ) Income (Loss) from continuing operations before income taxes ) ) ) Income tax expense (benefit) 39 ) ) ) Income (Loss) from continuing operations ) ) ) Income (Loss) from discontinued operations, net of taxes ) ) ) Net income (loss) $ $ $ ) $ ) $ ) Basic earnings (loss) per common share: Continuing operations $ $ $ ) $ ) $ ) Discontinued operations $ $ ) $ ) Basic earnings (loss) per common share $ $ $ ) $ ) $ ) Diluted earnings (loss) per common share: Continuing operations $ $ $ ) $ ) $ ) Discontinued operations $ $ ) $ ) Diluted earnings (loss) per common share $ $ $ ) $ ) $ ) The following table presents quarterly and year-to-date unaudited revenue and operating income by reportable segment for the fiscal 2011 periods indicated, as adjusted for previously announced discontinued operations of Gerber Coburn.The Unallocated costs included in segment operating income represent overhead costs previously allocated to the Ophthalmic Lens Processing segment.These disclosures do not reflect any adjustments for overhead and administrative expense reductions arising as a result of the asset sale. For the Fiscal Quarters Ended For the Six Months Ended In thousands July 31, 2010 October 31, 2010 October 31, 2010 Sign Making and Specialty Graphics: Gerber Scientific Products $ $ $ Spandex Sign Making and Specialty Graphics Apparel and Flexible Materials Intersegment revenue elimination ) ) Consolidated revenue $ $ $ Sign Making and Specialty Graphics: Gerber Scientific Products $ ) $ ) $ ) Spandex Sign Making and Specialty Graphics Apparel and Flexible Materials Unallocated ) ) ) Segment operating income Corporate operating expenses ) ) ) Consolidated operating income $ $ $ The following table presents unaudited revenue and operating income by reportable segment for the fiscal 2010 periods indicated, as adjusted for previously announced discontinued operations of Gerber Coburn.The Unallocated costs included in segment operating income represent overhead costs previously allocated to the Ophthalmic Lens Processing segment.These disclosures do not reflect any adjustments for overhead and administrative expense reductions arising as a result of the asset sale. For the Fiscal Quarters Ended For the Fiscal Year Ended In thousands July 31, 2009 October 31, 2009 January 31, 2010 April 30, 2010 April 30, 2010 Sign Making and Specialty Graphics: Gerber Scientific Products $ Spandex Sign Making and Specialty Graphics Apparel and Flexible Materials Intersegment revenue elimination ) Consolidated revenue $ Sign Making and Specialty Graphics: Gerber Scientific Products $ ) $ ) $ ) $ ) $ ) Spandex Sign Making and Specialty Graphics Apparel and Flexible Materials Unallocated ) Segment operating income Corporate operating expenses ) Consolidated operating income (loss) $ $ $ ) $ $ The information in this Item 7.01 of theCompany’s Current Report on Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, unless such subsequent filing specifically incorporates such information. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GERBER SCIENTIFIC, INC. Date:January 7, 2011 By: /s/Michael R. Elia Michael R. Elia Executive Vice President, Chief Financial Officer and Chief Accounting Officer (On behalf of the Registrant and as Duly Authorized Officer)
